DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driver-assistance system” in claims 11 & 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Upon review, the specification does not provide the corresponding structure for the claim limitations (see 112(a)/(b)/ rejection below), however for the purpose of prosecution, “driver-assistance system” in claims 11 & 19 is interpreted as a processor performing the intended functions.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Independent claim 11 recited “driver-assistance system” without providing the written description in the specification or drawing of their corresponding structure. Dependent claims 12-18 are rejected because the claims depended on claim 11 which is rejected base on the reason above. 
Independent claim 19 recited “driver-assistance system” without providing the written description in the specification or drawing of their corresponding structure. 

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation “driver-assistance system” in claim 11 & 19 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the structure for these limitation are not written in the description. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;

(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis-Step 1 
Claims 11 are directed to a system for movement planning for a motor vehicle (i.e., a machine). Therefore, claims 11-18 are within at least one of the four statutory categories. 
101 Analysis-Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract 
Independent claim 11 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for reminder of the 101 rejection. Claim 11 recites:
A system for movement planning for a motor vehicle, comprising:
a driver-assistance system configured to:
	determine, for at least one future time-step starting from a current state of the motor vehicle, at least one possible future state of the motor vehicle and of a road-user;
	select safe future states of the motor vehicle from the possible future states of the motor vehicle and of the road-user; and
	plan a movement for the motor vehicle, depending on the safe future states, wherein
 a safe state of the motor vehicle is a state of the motor vehicle in a first time-step, from which, depending on a motivity of the motor vehicle in at least a second time-step which follows the first time-step, the motor vehicle is transferrable into a further safe state without colliding with the road-user.
The examiner submits that the foregoing bolded limitation(s) constitute a "mental process" because under its broadest reasonable interpretation, the claim covers performance of the limitation by a user or in the human mind. For example, “determine, for at least one future time-step starting from a current state of the motor vehicle, at least one possible future state of the motor vehicle and of a road-user” in the context of this claim encompasses the user mentally predicting the future states of the motor vehicle and a road-user. Similarly, the limitation of “select safe future states of the motor vehicle from the possible future states of the motor vehicle and of the road-user " in the 
101 Analysis-Step 2A, Prong II
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim as a whole, integrates the abstract into a partial application. As noted in the 2019 PEG, it must be determined whether there are any additional elements recited in the claim beyond the judicial exception(s), and whether those additional elements integrate the exception into a practical application of the exception.
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A system for movement planning for a motor vehicle, comprising:
	a driver-assistance system configured to:
	determine, for at least one future time-step starting from a current state of the motor vehicle, at least one possible future state of the motor vehicle and of a road-user;
	select safe future states of the motor vehicle from the possible future states of the motor vehicle and of the road-user; and
	plan a movement for the motor vehicle, depending on the safe future states, wherein
 a safe state of the motor vehicle is a state of the motor vehicle in a first time-step, from which, depending on a motivity of the motor vehicle in at least a second time-step which follows the first time-step, the motor vehicle is transferrable into a further safe state without colliding with the road-user.
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	Regarding the additional limitations of “a driver-assistance system”, the examiner submits that these limitations are mere instructions to apply the above noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). In particular, a driver-assistance system recited at a high-level of generality (i.e., as computer system performing a generic computer function of path planning) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add no thing that is nor already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial 
	101 Analysis-Step 2B
	Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a driver-assistance system amounts to nothing more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. 
Hence the claim is not patent eligible. 
Therefore, claim(s) 11 is/are ineligible under 35 U.S.C. 101.

Dependent claim 12-18 has been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination. Dependent claim 12-18, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 because the claim merely elaborates on the previously established abstract idea, as analyzed above. The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when 

Claims 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis-Step 1 
Claims 11 are directed to a system for verifying a trajectory for a motor vehicle (i.e., a machine). Therefore, claims 19 are within at least one of the four statutory categories. 
101 Analysis-Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 19 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for reminder of the 101 rejection. Claim 19 recites:
A system for verifying a trajectory for a motor vehicle, comprising:
a driver-assistance system configured to:
	determine or to accept a trajectory for the motor vehicle;
	determine, for at least one future time-step starting from a current state of the motor vehicle, at least one possible future state of the motor vehicle and of a road-user;
	select safe future states of the motor vehicle from the possible future states of the motor vehicle and of the road-user; and
	determine, depending on the safe future states of the motor vehicle, whether the trajectory transfers the motor vehicle into an unsafe state in at least one future time-step, wherein
 a safe state of the motor vehicle is a state of the motor vehicle in a first time-step, from which, depending on a motivity of the motor vehicle in at least a second time-step which follows the first time-step, the motor vehicle is transferrable into a further safe state without colliding with the road-user.
The examiner submits that the foregoing bolded limitation(s) constitute a "mental process" because under its broadest reasonable interpretation, the claim covers performance of the limitation by a user or in the human mind. For example, “determine or to accept a trajectory for the motor vehicle” in the context of this claim encompasses the user mentally determining a path.  Furthermore, “determine, for at least one future time-step starting from a current state of the motor vehicle, at least one possible future state of the motor vehicle and of a road-user” in the context of this claim encompasses the user mentally predicting the future states of the motor vehicle and a road-user. Similarly, the limitation of “select safe future states of the motor vehicle from the possible future states of the motor vehicle and of the road-user " in the context of this claim encompasses the user mentally selecting a safe state from predicted future states.  Furthermore, the limitation of “determine, depending on the safe future states of the motor vehicle, whether the trajectory transfers the motor vehicle into an unsafe state in at least one future time-step” in the context of this claim encompasses the user mentally determining if the vehicle will collide. Lastly, the limitation of “a safe state of the motor vehicle is a state of the motor vehicle in a first time-step, from which, depending on a motivity of the motor vehicle in at least a second time-step which follows the first time-step, the motor vehicle is transferrable into a further safe state without 
101 Analysis-Step 2A, Prong II
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim as a whole, integrates the abstract into a partial application. As noted in the 2019 PEG, it must be determined whether there are any additional elements recited in the claim beyond the judicial exception(s), and whether those additional elements integrate the exception into a practical application of the exception.
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
	A system for verifying a trajectory for a motor vehicle, comprising:
	a driver-assistance system configured to:
		determine or to accept a trajectory for the motor vehicle;
		determine, for at least one future time-step starting from a current state of the motor vehicle, at least one possible future state of the motor vehicle and of a road-user;
		select safe future states of the motor vehicle from the possible future states of the motor vehicle and of the road-user; and
		determine, depending on the safe future states of the motor vehicle, whether the trajectory transfers the motor vehicle into an unsafe state in at least one future time-step, wherein
	 a safe state of the motor vehicle is a state of the motor vehicle in a first time-step, from which, depending on a motivity of the motor vehicle in at least a second time-step which follows the first time-step, the motor vehicle is transferrable into a further safe state without colliding with the road-user.
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	Regarding the additional limitations of “a driver-assistance system”, the examiner submits that these limitations are mere instructions to apply the above noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). In particular, a driver-assistance system recited at a high-level of generality (i.e., as computer system performing a generic computer function of path planning) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add no thing that is nor already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2 106.05). Accordingly, the 
	101 Analysis-Step 2B
	Regarding Step 2B of the Revised Guidance, representative independent claim 19 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a driver-assistance system amounts to nothing more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. 
Hence the claim is not patent eligible. 
Therefore, claim(s) 19 is/are ineligible under 35 U.S.C. 101.

Claims 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis-Step 1 
Claims 20 are directed to a method for movement planning for a motor vehicle (i.e., a process). Therefore, claims 20 are within at least one of the four statutory categories. 
101 Analysis-Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract 
Independent claim 20 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for reminder of the 101 rejection. Claim 11 recites:
A method for movement planning for a motor vehicle, comprising:
	determine, for at least one future time-step starting from a current state of the motor vehicle, at least one possible future state of the motor vehicle and of a road-user;
	select safe future states of the motor vehicle from the possible future states of the motor vehicle and of the road-user; and
	plan a movement for the motor vehicle, depending on the safe future states, wherein
 a safe state of the motor vehicle is a state of the motor vehicle in a first time-step, from which, depending on a motivity of the motor vehicle in at least a second time-step which follows the first time-step, the motor vehicle is transferrable into a further safe state without colliding with the road-user.
The examiner submits that the foregoing bolded limitation(s) constitute a "mental process" because under its broadest reasonable interpretation, the claim covers performance of the limitation by a user or in the human mind. For example, “determine, for at least one future time-step starting from a current state of the motor vehicle, at least one possible future state of the motor vehicle and of a road-user” in the context of this claim encompasses the user mentally predicting the future states of the motor vehicle and a road-user. Similarly, the limitation of “select safe future states of the motor vehicle from the possible future states of the motor vehicle and of the road-user " in the context of this claim encompasses the user mentally selecting a safe state from predicted future 
101 Analysis-Step 2A, Prong II
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim as a whole, integrates the abstract into a partial application. As noted in the 2019 PEG, it must be determined whether there are any additional elements recited in the claim beyond the judicial exception(s), and whether those additional elements integrate the exception into a practical application of the exception.
	In the present case, there are no additional limitations beyond the above-noted abstract idea. 
	101 Analysis-Step 2B
	Regarding Step 2B of the Revised Guidance, representative independent claim 20 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application 
Hence the claim is not patent eligible. 
Therefore, claim(s) 20 is/are ineligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-13, 16-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Damerow (US20150344030A1).

	Regarding claim 11, Damerow teaches a system for movement planning for a motor vehicle, comprising: 
a driver-assistance system (Damerow: Abstract “A method supports driving an ego-vehicle including a driver assistance system”) configured to:
determine, for at least one future time-step starting from a current state of the motor vehicle, at least one possible future state of the motor vehicle and of a road-user (Damerow: Para 42 “1) a state resp. trajectory extrapolation or prediction of the ego vehicle and at least on arbitrary traffic participants leading to a sequence of states for each. Instead or in addition to the trajectory prediction for the other traffic participant a state sequence describing the states of an infrastructure element such as a traffic light can be used. 2) a calculation of a risk function for any pair of state sequences for the traffic participants, resulting in a function of risk over time or alternatively over trajectory path length of one of the traffic participants for that sequence pair. In the following it is assume that all the steps are carried out from the point of view of an ego-vehicle. a generation of a selected set of state sequences, in particular for one traffic participant (e.g. the “ego”-car) e.g. by starting at variations from the current state of the chosen traffic participant”).
select safe future states of the motor vehicle from the possible future states of the motor vehicle and of the road-user (Damerow: Para 42 “6) analyzing the risk map by calculating different possible paths or parts of paths through the risk map from the current state to at least one target state or target state region which serve as a guideline for a desired behavior, 7) a selection of an overall favorable path to reach from the current state to the vicinity of a target state or target state region, with favorable paths or parts of paths being characterized by a good tradeoff/combination of the risk along the path and an efficiency criterion which may be defined in a variety of ways, including time constraints, velocity, acceleration or smoothness constraints, driver comfort and/or energy efficiency, or notifying a driver of risks on his intended path, by use of a control signal”; i.e. target state or target state region which serve as a guideline for a desired behavior represent safe future states of the motor vehicle), and 
plan a movement for the motor vehicle, depending on the safe future states (Damerow: Para 42 “7) a selection of an overall favorable path to reach from the current state to the vicinity of a target state or target state region, with favorable paths or parts of paths being characterized by a good tradeoff/combination of the risk along the path and an efficiency criterion which may be defined in a variety of ways, including time constraints, velocity, acceleration or smoothness constraints, driver comfort and/or energy efficiency, or notifying a driver of risks on his intended path, by use of a control signal, 8) the use of the selected favorable path as a driving or control model and 9) sending signals to influence the driving state of a real car (the ego-car), or, , wherein
	a safe state of the motor vehicle is a state of the motor vehicle in a first time-step, from which, depending on a motivity of the motor vehicle in at least a second time-step which follows the first time-step, the motor vehicle is transferrable into a further safe state without colliding with the road-user (Damerow: Fig. 6 Risk-based planning; Para 14 “the selected predicted or calculated favorable trajectories associated with low risk and high efficiency can be used to guide control systems for executing autonomous driving actions”; Para 28 “Comparison of trajectories: Done in this invention by starting at a common point in time for e.g. two trajectories, and comparing the state vectors as time advances. For each point in time, the states of the two trajectories are used to calculate a momentary risk indicator, which quantifies the risk probability for that exact moment in time and those particular states. For example, if at a certain time the spatial extension of the involved elements is such that they touch each other (distance 0), we say that the collision probability is 1. The collision risk can then be calculated using further states at that moment in time, like the angles with which they collided and the velocities and masses involved”; Para 42 “6) analyzing the risk map by calculating different possible paths or parts of paths through the risk map from the current state to at least one target state or target state region which serve as a guideline for a desired behavior, 7) a selection of an overall favorable path to reach from the current state to the vicinity of a target state or target state region, with favorable paths or parts of paths being characterized by a good tradeoff/combination of the risk along the path and an efficiency criterion which may be defined in a variety of ways, including time constraints, velocity, acceleration or smoothness constraints, driver comfort and/or energy efficiency, or notifying a driver of risks on his intended path, by use of a control signal”; The idea is to find a way through the risk map that minimizes risk (e.g. maximum risk along the path) and maximizes efficiency or minimizes cost (e.g. in terms of time to a target, or smoothness and physical plausibility of the way through the risk map). The efficiency/cost criteria have to be added because otherwise the ego-car would stay at the low risk points of the map. The efficiency can for example be taken into consideration by preferring a path that allows to stay closer to a desired travel speed which is set for example be a cruise control system. For paths that require a greater deviation from the desired speed the benefit will be decreased. The final analysis of the risk map thus finds a compromise between the accepted risk and the efficiency. This avoids that the methods locks the ego vehicle in a minimum of the risk map with speed 0”; i.e. safe state is represented by a selection of a target state with minimized risk (transferrable into a further safe state without colliding with the road-user), the selection also take in consideration of maximizes efficiency or minimizes cost (depending on a motivity of the motor vehicle in at least a second time-step which follows the first time-step)).

	Regarding claim 12, Damerow teaches the system according to claim 11, wherein 
	the driver-assistance system encompasses a presettable planning horizon which determines the number of future time-steps for planning the movement (Damerow: Fig. 1; Para 42 “1) a state resp. trajectory extrapolation or prediction of the ego vehicle and at least on arbitrary traffic participants leading to a sequence of states for each. Instead or in addition to the trajectory prediction for the other traffic participant a state sequence describing the states of an infrastructure element such as a traffic light can be used”; i.e. a state resp. trajectory extrapolation , and 
	a safe state of the motor vehicle is a state of the motor vehicle in a first time-step, from which, depending on the motivity of the motor vehicle in all time-steps of the planning horizon following the first time-step, the motor vehicle is transferrable in each instance at least into a further safe state without colliding with the road-user (Damerow: Fig. 6 Risk-based planning; Para 28 “Comparison of trajectories: Done in this invention by starting at a common point in time for e.g. two trajectories, and comparing the state vectors as time advances. For each point in time, the states of the two trajectories are used to calculate a momentary risk indicator, which quantifies the risk probability for that exact moment in time and those particular states. For example, if at a certain time the spatial extension of the involved elements is such that they touch each other (distance 0), we say that the collision probability is 1. The collision risk can then be calculated using further states at that moment in time, like the angles with which they collided and the velocities and masses involved”; Para 42 “6) analyzing the risk map by calculating different possible paths or parts of paths through the risk map from the current state to at least one target state or target state region which serve as a guideline for a desired behavior, 7) a selection of an overall favorable path to reach from the current state to the vicinity of a target state or target state region, with favorable paths or parts of paths being characterized by a good tradeoff/combination of the risk along the path and an efficiency criterion which may be defined in a variety of ways, including time constraints, velocity, acceleration or smoothness constraints, driver comfort and/or energy efficiency, or notifying a driver of risks on his intended path, by use of a control signal”; Para 57 “Once the risk maps have been established, they can be used to search for risk-aversive paths. The idea is to find a way through the risk map that minimizes risk (e.g. maximum risk along the path) and maximizes efficiency or minimizes cost (e.g. in terms of time to a target, or smoothness and physical plausibility of the way through the risk map). The efficiency/cost criteria have to be added because otherwise the ego-car would stay at the low risk points of the map. The efficiency can for example be taken into consideration by preferring a path that allows to stay closer to a desired travel speed which is set for example be a cruise control system. For paths that require a greater deviation from the desired speed the benefit will be decreased. The final analysis of the risk map thus finds a compromise between the accepted risk and the efficiency. This avoids that the methods locks the ego vehicle in a minimum of the risk map with speed 0”; i.e. safe state is represented by a selection of a target state with minimized risk (transferrable into a further safe state without colliding with the road-user), the selection also take in consideration of maximizes efficiency or minimizes cost (depending on a motivity of the motor vehicle in at least a second time-step which follows the first time-step)).

	Regarding claim 13, Damerow teaches the system according to claim 11, wherein the driver-assistance system is further configured to: 
plan the movement for the motor vehicle in such a manner that the motor vehicle is in a safe state at least in a future time-step (Damerow: Fig. 6 Risk-based planning; Para 14 “the selected predicted or calculated favorable trajectories associated with low risk and high efficiency can be used to guide control systems for executing autonomous driving actions”; Para 42 “7) a selection of an overall favorable path to reach from the current state to the vicinity of a target state or target state region, with favorable paths or parts of paths being characterized by a good tradeoff/combination of the risk along the path and an efficiency criterion which may be defined in a variety of ways, including time constraints, velocity, acceleration or smoothness constraints,  and high efficiency)).

	Regarding claim 16, Damerow teaches the system according to claim 11, wherein the driver-assistance system: 
	encompasses a presettable planning horizon which determines the number of future time-steps for planning the movement (Damerow: Fig. 1; Para 42 “1) a state resp. trajectory extrapolation or prediction of the ego vehicle and at least on arbitrary traffic participants leading to a sequence of states for each. Instead or in addition to the trajectory prediction for the other traffic participant a state sequence describing the states of an infrastructure element such as a traffic light can be used”; i.e. a state resp. trajectory extrapolation or prediction leading to a sequence of states encompasses a presettable planning horizon which determines the number of future time-steps for planning the movement), and 
	is further configured to plan the movement for the motor vehicle in such a manner that the motor vehicle is in a safe state in all time-steps of the planning horizon following the first time-step (Damerow: Fig. 6; Para 46 “If we are searching a path, we can use the risk map as a topology where we conduct the search. Finding a way through such risk map thereby avoiding risk maxima can be performed by known methods such as RRT or the like once the risk map is established”; Para 58 “For the search of risk aversive paths, different state-of-the-art algorithms can be used, like gradient descent or search or planning algorithms like RRT, RRT*, etc (gradient-descent-based evaluations require slanted version of the risk maps, with the slant risk-aversive paths is to have a way through the map from a source zone (e.g. corresponding to the current state and time of the ego-car) to a desired target zone (where the ego-car wants to get)”; i.e. risk-aversive paths encompasses plan the movement for the motor vehicle in such a manner that the motor vehicle is in a safe state in all time-steps).

	Regarding claim 17, Damerow teaches the system according to claim 11, wherein the state of the motor vehicle or of the road-user encompasses at least one of: 
	a spatial position of the motor vehicle or of the road-user, 
	an acceleration of the motor vehicle or of the road-user, 
	a direction of movement of the motor vehicle or of the road-user, and 
a speed of movement of the motor vehicle or of the road-user (Damerow: Para 26 “A set of state vectors (a list of values that quantify selected states of scene elements) over discrete or continuous points in time. In particular, if we analyze moving objects, the main states are the kinematic states (position, velocity, acceleration, orientation, etc.) and the trajectory can be represented as a line that is created as the object moves in space”).

	Regarding claim 19, Damerow teaches a system for verifying a trajectory for a motor vehicle, comprising: 
	a driver-assistance system (Damerow: Abstract “A method supports driving an ego-vehicle including a driver assistance system”)  configured to: 
		determine or to accept a trajectory for the motor vehicle (Damerow: Fig. 1; Abstract “A hypothetical future trajectory for the ego-vehicle is predicted by predicting the current state of the ego-vehicle and varied to generate a plurality of ego-trajectory alternatives including the calculated hypothetical future ego-trajectory”; Para 42 “1) a state resp. trajectory extrapolation or prediction of the ego vehicle and at least on arbitrary traffic participants leading to a sequence of states for each. Instead or in addition to the trajectory prediction for the other traffic participant a state sequence describing the states of an infrastructure element such as a traffic light can be used”); 
		determine, for at least one future time-step starting from a current state of the motor vehicle, at least one possible future state of the motor vehicle and of the road-user (Damerow: Para 42 “1) a state resp. trajectory extrapolation or prediction of the ego vehicle and at least on arbitrary traffic participants leading to a sequence of states for each. Instead or in addition to the trajectory prediction for the other traffic participant a state sequence describing the states of an infrastructure element such as a traffic light can be used. 2) a calculation of a risk function for any pair of state sequences for the traffic participants, resulting in a function of risk over time or alternatively over trajectory path length of one of the traffic participants for that sequence pair. In the following it is assume that all the steps are carried out from the point of view of an ego-vehicle. In that case the risk over trajectory path obviously relates to the ego-vehicle trajectory path. 3) a generation of a selected set of state sequences, in particular for one traffic participant (e.g. the “ego”-car) e.g. by starting at variations from the current state of the chosen traffic participant”); 
		select safe future active states of the motor vehicle from the possible future states of the motor vehicle and of the road-user (Damerow: Para 42 “6) analyzing the risk map by calculating different possible paths or parts of paths through the risk map from the current state to at least one target state or target state region which serve as a guideline for a desired behavior, a selection of an overall favorable path to reach from the current state to the vicinity of a target state or target state region, with favorable paths or parts of paths being characterized by a good tradeoff/combination of the risk along the path and an efficiency criterion which may be defined in a variety of ways, including time constraints, velocity, acceleration or smoothness constraints, driver comfort and/or energy efficiency, or notifying a driver of risks on his intended path, by use of a control signal”; i.e. target state or target state region which serve as a guideline for a desired behavior represent safe future states of the motor vehicle); and 
		determine, depending on the safe future states of the motor vehicle, whether the trajectory transfers the motor vehicle into an unsafe state in at least one future time-step (Damerow: Para 11 “One important feature of the invention is the generation of a temporal risk map that explicitly represents zones of high risk for different temporal prediction horizons, since one axis of the map is the time or the travelled distance along an intended ego-trajectory (time and distance may be transformed into each other), as well as the planning and evaluation of future behavior alternatives within these risk maps, which provide an advantage because it allows the usage of standard optimization and planning algorithms with low computational costs”; Para 18 “there are three points on the ego-trajectory considered to show a significant risk, all lying on the trajectory before the intersection is reached. The highest risk is recognized for the center position out of the three”; Para 46 “If we have a path (e.g. recorded, predicted or planned), we can overlay it with the risk map and see if and when it encounters high-risk zones and output a control signal for outputting a driver warning of the encountered risk on such path exceeds a predetermined threshold”; i.e. high risk state represent unsafe state), wherein 
		a safe state of the motor vehicle is a state of the motor vehicle in a first time-step, from which, depending on a motivity of the motor vehicle in at least a second time-step which follows the first time-step, the motor vehicle is transferrable into a further safe state without colliding with a road-user (Damerow: Fig. 6 Risk-based planning; Para 14 “the selected predicted or calculated favorable trajectories associated with low risk and high efficiency can be used to guide control systems for executing autonomous driving actions”; Para 28 “Comparison of trajectories: Done in this invention by starting at a common point in time for e.g. two trajectories, and comparing the state vectors as time advances. For each point in time, the states of the two trajectories are used to calculate a momentary risk indicator, which quantifies the risk probability for that exact moment in time and those particular states. For example, if at a certain time the spatial extension of the involved elements is such that they touch each other (distance 0), we say that the collision probability is 1. The collision risk can then be calculated using further states at that moment in time, like the angles with which they collided and the velocities and masses involved”; Para 42 “6) analyzing the risk map by calculating different possible paths or parts of paths through the risk map from the current state to at least one target state or target state region which serve as a guideline for a desired behavior, 7) a selection of an overall favorable path to reach from the current state to the vicinity of a target state or target state region, with favorable paths or parts of paths being characterized by a good tradeoff/combination of the risk along the path and an efficiency criterion which may be defined in a variety of ways, including time constraints, velocity, acceleration or smoothness constraints, driver comfort and/or energy efficiency, or notifying a driver of risks on his intended path, by use of a control signal”; Para 57 “Once the risk maps have been established, they can be used to search for risk-aversive paths. The idea is to find a way through the risk map that minimizes risk (e.g. maximum risk along the path) and maximizes efficiency or minimizes cost (e.g. in terms of time to a target, or smoothness and physical plausibility of the way through the risk map). The efficiency/cost criteria .

	Regarding claim 20, Damerow teaches a method for movement planning for a motor vehicle, comprising: 
	determining at least one possible future state of the motor vehicle and of the road-user for at least one future time-step starting from a current state of the motor vehicle (Damerow: Para 42 “1) a state resp. trajectory extrapolation or prediction of the ego vehicle and at least on arbitrary traffic participants leading to a sequence of states for each. Instead or in addition to the trajectory prediction for the other traffic participant a state sequence describing the states of an infrastructure element such as a traffic light can be used. 2) a calculation of a risk function for any pair of state sequences for the traffic participants, resulting in a function of risk over time or alternatively over trajectory path length of one of the traffic participants for that sequence pair. In the following it is assume that all the steps are carried out from the point of view of an ego-vehicle. In that case the risk over trajectory path obviously relates to the ego-vehicle a generation of a selected set of state sequences, in particular for one traffic participant (e.g. the “ego”-car) e.g. by starting at variations from the current state of the chosen traffic participant”); 
	selecting safe future states of the motor vehicle from the possible future states of the motor vehicle and of the road-user (Damerow: Para 42 “6) analyzing the risk map by calculating different possible paths or parts of paths through the risk map from the current state to at least one target state or target state region which serve as a guideline for a desired behavior, 7) a selection of an overall favorable path to reach from the current state to the vicinity of a target state or target state region, with favorable paths or parts of paths being characterized by a good tradeoff/combination of the risk along the path and an efficiency criterion which may be defined in a variety of ways, including time constraints, velocity, acceleration or smoothness constraints, driver comfort and/or energy efficiency, or notifying a driver of risks on his intended path, by use of a control signal”; i.e. target state or target state region which serve as a guideline for a desired behavior represent safe future states of the motor vehicle); and 
	planning a movement for the motor vehicle, depending on the safe future states of the motor vehicle (Damerow: Para 42 “7) a selection of an overall favorable path to reach from the current state to the vicinity of a target state or target state region, with favorable paths or parts of paths being characterized by a good tradeoff/combination of the risk along the path and an efficiency criterion which may be defined in a variety of ways, including time constraints, velocity, acceleration or smoothness constraints, driver comfort and/or energy efficiency, or notifying a driver of risks on his intended path, by use of a control signal, 8) the use of the selected favorable path as a driving or control model and 9) sending signals to influence the driving state of a real car , wherein 
	a safe state of the motor vehicle is a state of the motor vehicle in a first time-step, from which, depending on a motivity of the motor vehicle in at least a second time-step which follows the first time-step, the motor vehicle can be transferred into a further safe state without colliding with a road-user(Damerow: Fig. 6 Risk-based planning; Para 14 “the selected predicted or calculated favorable trajectories associated with low risk and high efficiency can be used to guide control systems for executing autonomous driving actions”; Para 28 “Comparison of trajectories: Done in this invention by starting at a common point in time for e.g. two trajectories, and comparing the state vectors as time advances. For each point in time, the states of the two trajectories are used to calculate a momentary risk indicator, which quantifies the risk probability for that exact moment in time and those particular states. For example, if at a certain time the spatial extension of the involved elements is such that they touch each other (distance 0), we say that the collision probability is 1. The collision risk can then be calculated using further states at that moment in time, like the angles with which they collided and the velocities and masses involved”; Para 42 “6) analyzing the risk map by calculating different possible paths or parts of paths through the risk map from the current state to at least one target state or target state region which serve as a guideline for a desired behavior, 7) a selection of an overall favorable path to reach from the current state to the vicinity of a target state or target state region, with favorable paths or parts of paths being characterized by a good tradeoff/combination of the risk along the path and an efficiency criterion which may be defined in a variety of ways, including time constraints, velocity, acceleration or smoothness constraints, driver comfort and/or energy efficiency, or notifying a driver of risks on his intended path, by use of a control signal”; The idea is to find a way through the risk map that minimizes risk (e.g. maximum risk along the path) and maximizes efficiency or minimizes cost (e.g. in terms of time to a target, or smoothness and physical plausibility of the way through the risk map). The efficiency/cost criteria have to be added because otherwise the ego-car would stay at the low risk points of the map. The efficiency can for example be taken into consideration by preferring a path that allows to stay closer to a desired travel speed which is set for example be a cruise control system. For paths that require a greater deviation from the desired speed the benefit will be decreased. The final analysis of the risk map thus finds a compromise between the accepted risk and the efficiency. This avoids that the methods locks the ego vehicle in a minimum of the risk map with speed 0”; i.e. safe state is represented by a selection of a target state with minimized risk (transferrable into a further safe state without colliding with the road-user), the selection also take in consideration of maximizes efficiency or minimizes cost (depending on a motivity of the motor vehicle in at least a second time-step which follows the first time-step)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damerow (US20150344030A1) in view of Rebhan (US20160059855A1).

In regards to claim 14, Damerow teaches the system according to claim 11.
Yet Damerow do not teach the driver-assistance system is further configured to: 
	plan an evasive movement for the motor vehicle for at least one possible future state of the motor vehicle and of the road-user, from which, depending on the motivity of the motor vehicle, the motor vehicle cannot be transferred into a safe state without colliding with a road-user.
	However, in the same field of endeavor, Rebhan teaches the driver-assistance system is further configured to: 
	plan an evasive movement for the motor vehicle for at least one possible future state of the motor vehicle and of the road-user (Rebhan: Para 28 “at least one future movement trajectory predicted can be a planned evasion trajectory evading any collision of the host vehicle with other traffic objects or obstacles”), from which, depending on the motivity of the motor vehicle, the motor vehicle cannot be transferred into a safe state without colliding with a road-user (Rebhan: Para 32 “the step of controlling an actuator may include controlling the vehicle in a lateral direction and/or recommending an evasion trajectory to a driver of the vehicle. An embodiment may control the vehicle in a lateral direction, e.g. by controlling an electrical power steering and/or by accelerating or decelerating at least one wheel of the vehicle. Alternatively or in addition passive safety equipment may be prepared or actuated when it can be recognized that a collision of the host vehicle cannot be avoided and thus the host vehicle is involved in the crash”)..


	In regards to claim 15, the combination of Damerow and Rebhan teaches the system according to claim 14, and Rebhan further teaches the driver-assistance system is further configured to: 
	activate at least one protective system of the motor vehicle when the system ascertains that the vehicle is not in a safe state (Rebhan: Para 32 “the step of controlling an actuator may include controlling the vehicle in a lateral direction and/or recommending an evasion trajectory to a driver of the vehicle. An embodiment may control the vehicle in a lateral direction, e.g. by controlling an electrical power steering and/or by accelerating or decelerating at least one wheel of the vehicle. Alternatively or in addition passive safety equipment may be prepared or actuated when it can be recognized that a collision of the host vehicle cannot be avoided and thus the host vehicle is involved in the crash”).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damerow (US20150344030A1) in view of Koopman (US20190056735A1).

In regards to claim 18, Damerow teaches the system according to claim 11.
Yet Damerow do not teach the motivity of the motor vehicle encompasses a deceleration that is achievable by the motor vehicle and/or a steering angle that is achievable by the motor vehicle.
However, in the same field of endeavor, Koopman teaches the motivity of the motor vehicle encompasses a deceleration that is achievable by the motor vehicle and/or a steering angle that is achievable by the motor vehicle (Koopman: Para 10 “The safing trajectory executor unit may generate a permissive envelope that specifies a minimum acceleration rate, a maximum acceleration rate, a minimum deceleration rate, a maximum deceleration rate, a minimum curvature change rate, and a maximum curvature change rate; and the primary trajectory safety gate may determine whether the primary trajectory data is within values specified by the permissive envelope to determine whether the primary trajectory data is consistent with a current state of the device, and may provide the verified primary trajectory output in response to a determination that the primary trajectory data is within the values specified by the permissive envelope”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of Damerow with the feature of the motivity of the motor vehicle encompasses a deceleration that is achievable by the motor vehicle and/or a steering angle that is achievable by the motor vehicle disclosed by Koopman. One would be motivated to do so for the (Koopman: Para 59).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                            
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668